Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 5/26/2020, IDS received 5/26/2020, 7/21/2020, 11/17/2021 and 8/23/2022 have been entered.

Status of Claims
Upon further consideration the requirement for species election is hereby withdrawn. Claims 13-14 and 16-21 are presented for examination on the merits.
Priority
This application is a CON of 16/243,865 (filed 1/9/2019) PAT 10793832 which is a CON of 15/323,576 (filed 1/3/2017) PAT 10214728 which is a 371 of PCT/JP2015/069296 (filed 7/3/2015) which claims foreign application JAPAN 2014-137719 (filed 7/3/2015).

Specification
The continuation data on page 1 of the specification is missing.

The use of the trademarks “SuperPrep Cell Lysis” in page 32, line 25, has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Information Disclosure Statement
The listing of references in page 2 of specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Objections
Claim 13 is objected to because of the following informalities:  please spell out “GLIS” in line 2 at least in the first occurrence, please spell out “iPS” in line 5 at least in the first occurrence.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 13-14 and 16-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-8 of US10214728. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a method comprising introducing one or more genes of a GLIS family or one or more gene products thereof and a Neurogenin3 gene or one or more gene products thereof into the somatic cells, wherein the instant application and the patent both direct to GLIS3 gene in addition to GLIS1 gene, therefore the instant application is rendered obvious of the patent.

Claims 13-14 and 16-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-8 of US10793832. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a method comprising introducing one or more genes of a GLIS family or one or more gene products thereof and a Neurogenin3 gene or one or more gene products thereof into the somatic cells, wherein the intended use of the method is for transdifferentiating somatic cells into pancreatic endocrine cells in the patent while the instant application also direct to GLIS3 gene in addition to GLIS1 gene, therefore the instant application is rendered obvious of the patent.

Claims 13-14 and 16-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 and 6 of co-pending US application No. 15770910. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a method for producing pancreatic endocrine cells comprising similar/same steps of introducing one or more genes of a GLIS family or one or more gene products thereof, a Neurogenin3 gene and a Pdx1 gene or one or more gene products thereof into the somatic cells,, while the co-pending application also include MafA gene, therefore the method of instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653